DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of 
(i-a) a Syk Inhibitor;
(i-b) Bosutinib (SKI-606) and an analog thereof; and
(ii-c) both prophylaxis and treatment of ALS,
in the reply filed on 7/9/2018 is acknowledged.  The Examiner notes the cancelation of the “prophylaxis” embodiment.  Thus, subject matter under examination is changed to the treatment of ALS remaining in claim 16
Claims 32-36, 39 & 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2018.
The claims drawn to the elected species were previously indicated not to be allowable (see rejections presented below).  Therefore, the election was given effect and examination has been limited to the Markush-type claim and claims to the elected species (see MPEP 803.02).  
Prior submitted claims 43-48 were found to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims each recite subject matter not identified in the specification as originally filed and not identified in the original claims: done by different entities (claim 43); directing identification (claim 44), directing administration (claim 45), prescribing the administration (claim 46), supplying an effective amount (claim 47), directing identification of a subject and prescribing the administration (claim 48).  Each of these require different entities, or use of prescribing or supplying (each of which also involve different entities); each is patentably distinct from the originally elected prophylaxis and treatment of generic ALS comprising administering an effective amount of bosutinib, requiring additional personnel, supplying (typically done by another entity, such as a pharmacy), or prescribing (actual taking of the dose (treating ALS) requires extra steps of filling prescription at a pharmacy). Because each contain new matter, they are not co-patentable with recited independent claim 16.  
Since applicant had received an action on the merits for the originally presented invention, this invention had been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-48 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicants' arguments, filed 4/15/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 4, filed 4/15/2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 112(b) have been fully considered but they are not persuasive. 
Applicant's arguments with respect to the rejection under 35 USC 112(a) have been fully considered but they are not persuasive. 
Applicant's arguments with respect to the anticipation and alternate obviousness rejection have been fully considered but they are not persuasive. 
Applicant’s response to the provisional obviousness-type double patenting rejection are not in compliance with 37 CFR 1.111(b):
The reply filed on 4/15/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The response does not address the provisional obviousness double patenting rejection.  37 CFR 1.111(b) requires: 
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
The provisional obviousness double patenting rejection is not an objection or a matter of form; thus, it cannot be held in abeyance.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 38, 40, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "oral administration" in line 8 and “parenteral administration” in line 9.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 16 and claims dependent therefrom are confusing, with respect to how the “wherein” clauses of lines 8 and 9 are construed to limit the claims.  It is confusing whether the claims are now 1) to limit administration to one of two possible administration routes: oral or parenteral routes; or alternately, 2) the claims embrace all administration routes, but the dose is only limited when either oral or parenteral administration routes are employed; for other routes, say topical, there is no limitation on dose.  For application of prior art, the latter construction, the broader of the two reasonable constructions, is employed (consistent with MPEP 2111).  This is consistent with 
The Examiner notes there is potential confusion with respect to the metes and bounds of “parenteral”.  The term is defined differently in the art: for instance, https://www.nursingtimes.net/archive/administration-of-drugs-3-parenteral-10-09-2011/; accessed 11/8/2021, defines the term “parenteral” as “any non-oral means of administration” but is “generally interpreted as relating to injecting directly into the body, bypassing the skin and mucous membranes; … common parenteral routes are intramuscluar (IM), subcutaneous (SC) and intravenous (IV)”.  According to https://www.sciencedirect.com/topics/medicine-and-dentistry/parenteral-drug-administration; accessed 11/8/2021, Parenteral delivery is defined by the US Food and Drug Administration (FDA) as drug administration by injection, infusion, and implantation or by some other route other than the alimentary canal.
According to the nursing times definition, all administration routes are encompassed by oral or parenteral; however, the general interpretation would commonly limit parenteral to IM, SC or IV.  Review of the specification identified examples of injections and suppositories within the scope of parenteral [0133], but it is not clear which of the above conflicting meanings is intended for other administration routes being assigned to parenteral.
Consider topical administration.  There is no mention in the specification of whether this route is intended or not to be encompassed by parenteral. (The limiting dose for parenteral would limit doses being injected or infused, for example, but does not limit the dose for topical administration, if topical in not within the scope of parenteral; however, if topical were intended to be encompassed by parenteral, then the dose administered topically is limited.)  This gives rise to two potential alternate meanings of the claims (what is encompassed by parenteral?), each of which encompass different subject matter, rendering the claims indefinite.  
It is noted that the applied prior art (Rubin, US 2016/0082015 A1) lists a series of (9) administration routes, where the first 2 are oral and parenteral administration types, with exemplary types [0349].  However, (3) topical, etc. (see alternatives at (4)-(9)), are routes that Rubin considers separately from oral or parenteral (not falling under either of these generic terms), indicating a series of alternate administration routes, distinct from those of oral or parenteral recited in instant claims 16.  The instant specification does not provide sufficient definition/description, to evaluate which of the above conflicting meanings are intended for oral and parenteral.  For application of prior art, the Examiner presumes the narrower meaning of parenteral ((3) topical, etc. and Rubin alternatives at (4)-(9) are not within either oral or parenteral, and are not limited to either dose limitation of claim 16), is construed as the metes and bounds of the instant claims; i.e., the broader reasonable construction of the claim.
Applicant argues that the term “parenteral” is well known to a person of ordinary skill in the art, such that the claims are clear and definite.
The response fails to correct the lack of antecedent basis (see Item 17 above).
The response fails to address the ambiguity stated at Item 18 above.
Regarding Items 19-22 above, this response fails to address the discrepancy known in the art to clarify which of the alternate meanings is being relied on in the instant claims.  Thus, for each of the reasons stated, the claims remain indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16, 38, 40, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 16 recites open minimums to the ranges in the wherein clauses, for oral or parenteral administration, but which are limited, at the top end of each range (“at most 1000 mg per dose for oral administration” and “at most 50 mg per dose for parenteral administration”).  The amended recited (open minimum) ranges literally read on amounts below the disclosed minimums at [0134], which embrace subject matter outside of the ranges disclosed.  This introduces New Matter.  See discussion of In re Wertheim in MPEP 2163.05 (III): 
A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range [described in the original specification]…  
The corresponding fact pattern in the instant claims is that the claimed upper limits now have no lower limit, and read on embodiments outside the minimum of the ranges of the instant specification.
Applicant argues that a person of ordinary skill in the art would have understood that Applicant had full possession of the invention as described by the pending claims.
This is not persuasive.  
The amended recited (open minimum) ranges literally read on amounts below the disclosed minimums at [0134], which embrace subject matter outside of the ranges disclosed.  This introduces New Matter.  See discussion of In re Wertheim in MPEP 2163.05 (III): 
A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range [described in the original specification]…
The instant fact pattern aligns with In re Wertheim, which was held not to meet the description requirement, because there was no upper limit, and claims read on embodiments outside the range of the original specification.  In the instant case, the at most limitation has no lower range limit (outside of 0?); however, the specification discloses minimum amounts of the range at [0134]; the claimed open range literally read on amounts below those disclosed, which is New Matter.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 38, 40, 42 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action).
Rubin teaches methods for treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) are described herein (abstract).  A method of treating ALS in a subject in need thereof, comprising administering an effective amount of an agent that inhibits HGK (HPK/GC kinase-like kinase, [0006], [0072], also known as mitogen-activated protein kinase kinase kinase kinase 4, MAP4K4, [0073]) to the subject [0007], claim 4.  It should be appreciated that the HGK inhibitor can be any of the inhibitors described herein [0190]. Table 1 includes exemplary agents that inhibit HGK [0081].  One of the most potent compounds (resulting in the 5th lowest amount of HGK remaining kinase activity) listed is Applicant elected bosutinib (Table 1, [0081]).  
Regarding the amendment to independent claim 16, in some embodiments, the motor neuron comprises a mutation in a gene encoding superoxide dismutase 1 (SOD1) [0004], [0022], claim 121.  Most cases of ALS occur sporadically; and there is a familial form which often results from mutation of the superoxide dismutase gene or SOD [0226].  A very recent identification of a hexanucleotide repeat expansion within the C0orf72 gene points to it as the most frequent pathogenic cause of ALS identified thus far, accounting overall for about 6% of sporadic ALS cases and about 36-40% of familial ALS cases [0004].  Thus, in treating ALS [0009] with bosutinib (Table 1), treating each patient subpopulation, having a SOD1 mutation, sporatic ALS and a mutation of C9orf72 gene, is construed as including the step of selecting a subject suffering from one of these types of ALS, claim 16, step (i).  The administering step is taught, step (ii).  Thus the claimed methods, involving each alternative patient subpopulation, are each separately anticipated.
It is noted that Figure 3, based on kempaullone used with MN having a SOD1 mutation, documents improvement in survival of this HGK inhibitor:

    PNG
    media_image1.png
    373
    521
    media_image1.png
    Greyscale

Kenpaullone was discovered to inhibit HGK by Rubin, and is taught by be the basis for the present invention [0190].  Because bosutinib is taught to be a more potent inhibitor of HGK than kenpaullone (Table 1), Rubin provides the needed evidence enabling the teaching of treating ALS with bosutinib functioning as a HGK inhibitor, including for a subject suffering from a mutation in SOD1.
Regarding the claim 16 amendment, each of (3) topical application, for example, as a cream, ointment, or a controlled release patch or spray applied to the skin; (4) intravaginally or intrarectally, for example, as a pessary, cream or foam; (5) sublingually; (6) ocularly; (7) transdermally; (8) transmucosally; or (9) nasally administration route formulations are taught [0347].  As discussed above, none of these non-parenteral/non-oral routes are limited by claimed amounts, and each anticipates the claims.
Regarding claimed administration routes of oral or parenteral, in the interest of compact prosecution, the Examiner notes the claim might be intended to limit routes of administration to oral or parenteral.  (1) Oral administration is taught by Rubin [0347].  Regarding the claimed oral dose range, [0359] indicates about 100 mg to 2000 mg of compound and/or agent is preferred for oral compositions.  This substantially overlaps with the amended claim 16 range, construed as having sufficient specificity for anticipation of the oral dosing range.  See MPEP 2131.03 (II):
In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.
This appears to be comparable facts to the instant case, where there is overlap of ranges only reciting upper limit of the range.  The overlap is broad, and there does not appear to be any criticality, or evidence of a difference across the range.
In the case the claims were argued to be limited to oral or parenteral, with doses in the recited ranges, even if the sufficient specificity were determined not to be taught in the prior art sufficient for anticipation, the overlap in ranges for oral dosing alternately renders the claims obvious.  
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
The instant facts embrace a broader overlap than Wertheim, clearly applying

Applicant argues that for at least the reasons set forth in the Reply to Office Action on 8/11/2021, Rubin does not anticipate the subject matter of the pending claims.  Applicant previously argued:
The Office contends that claims 16, 38, 40, and 42 are anticipated by Rubin. The anticipation rejection is traversed for at least the following reasons. 
The pending claims, as amended, recite an effective amount of one or more kinase inhibitors selected from the group consisting of sunitinib and bosutinib, wherein the effective amount is at most 1000 mg per dose for oral administration, and wherein the effective amount is at most 50 mg per dose for parenteral administration. 
Many compounds are disclosed in Rubin. 
Rubin is silent about the dosage for parental administration. Thus, Rubin does not teach or suggest that an upper limit for bosutinib (or sunitinib) and is 50 mg per dose for parental administration as required by the pending claims. 
With regard to oral administration, Rubin generally discloses for the numerous compounds described therein that "[p]referred compositions according to the present invention are prepared so that an oral dosage unit contains between about 100 and 2000 mg of compound and/or agent." (paragraph 0359). However, Rubin does not teach or suggest that an upper limit for bosutinib (or sunitinib) is 1000 mg per dose for oral administration as required by the pending claims. 
Furthermore, a person of ordinary skill in the art would not have had a credible reason to select the upper limits of 50 mg per dose for parental administration or 1000 mg per dose for oral administration for bosutinib (or sunitinib) based on the disclosure of Rubin. Rubin discloses numerous compounds and does not disclose particular doses of bosutinib (or sunitinib), let alone the upper limits for parenteral and oral administration recited in the claims. 
For the foregoing reasons, Rubin does not anticipate the subject matter of the pending claims, as amended, such that the anticipation rejection should be withdrawn. 

As previously set forth, this is not persuasive:
As set forth in the current rejection, which also addresses the claim 16 amendments, Rubin teaches 7 different administration routes, not considered within the scope of “oral” or “parenteral”, based on the organization of administration routes of Rubin at [0347].  None of these routes has been construed to have any limitation to dosing with bosutinib.
In view of compact prosecution, the Examiner has also considered oral dosing and the oral dosing limitation of amended claim 16.  The teaching of [0359] provides an oral dosing range with substantial overlap with the range of claim 16, which has been construed as teaching the claimed range having sufficient specificity for anticipation.  Alternatively, the prior art and claimed range also have substantial overlap, rendering the claims prima facie obvious, based on the overlap of ranges.
It is noted that none of the instant claims is limited to parenteral, i.e., injection.  However, if this were the case, the claimed limitation for dosing of this route is likely also obvious, considering [0372] “Determination of a therapeutically effective amount is well within the capability of those skilled in the art”, considerations about determining toxicity and therapeutic efficacy  at [0374], use of animals to formulate a range of dosages for use in humans, where the dosage lies preferably within a range of circulating concentration that include the ED50 with little or no toxicity (dose therapeutically effective in 50% of the population) [0374]-[0375] and [0376] considerations.  Additionally, suitable doses ranges, in some embodiments include the range from 100μg/kg to 10 mg/kg [0377].  For a typical 60 kg adult human, this exemplary range corresponds to a dose range from 1 mg to 600 mg, overlapping with the parenteral administration dose range of claim 16, rendering the instant claimed range prima facie obvious.  Based on the general parameters discussed by Rubin, the skilled artisan would have readily determined workable and optimal doses within ranges of instant claim 16, absent evidence to the contrary (because the instant and prior art rely on kinase inhibition, the dosing achieved as a result of routine optimization would have given claimed results). Thus, even parenteral administration is construed as prima facie obvious, based on considerations taught by Rubin.

Claims 16, 38, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action) as applied to claims 16, 38, 40, 42 above.
Teachings of Rubin are set forth above, which anticipate and alternately render obvious the instant claims.
The position has been adopted that ALS with a SOD1 mutation, with a 9orf72 mutation and sporadic ALS subpopulations are each explicitly taught by Rubin; these indicate “selection of a subject suffering from ALS having a mutation in SOD1 gene or in C9orf72 gene or sporadic ALS, step (i) of claim 16; each patient ALS subpopulation identified with SOD1 mutation, sporadic ALS and mutation of C9orf72 gene are each considered anticipated, and implies selecting a subject from each of these patient subpopulations.  However, in the interest of compact prosecution, the Examiner acknowledges Applicant’s prior argument that the amended identified subjects (now identified in step (i) of claim 16) are not selectively taught for administration of HGK kinase drug.  Even if the teachings were construed as insufficient to anticipate step (i), to select an ALS patient with a SOD1 mutation, a 9orf72 mutation, or a patient with sporadic ALS, to whom Applicant elected bosutinib is administered in step (ii), it would have been obvious to characterize the type of ALS patient, identifying one of the types explicitly taught (identifying a patient with ALS and a 9orf72 mutation, or a patient with sporadic ALS), and to administer the required effective amount of bosutinib to said patient, rendering obvious claims 16, 38, 40, & 42. 
The motivation would have been the expected benefit in the specific ALS patient subpopulations taught.  In addition the Examiner notes that Kenpaullone, used in the Examples, was discovered by Rubin to inhibit HGK and promote motor neuron survival [0190].  Table 1 documents that the average remaining kinase activity of HGK in the presence of inhibitor, when Kenpaullone is utilized is 6.61%, whereas for Bosutinib, the remaining kinase activity is 1.03%.  Figure 3 C documents the improved NM survival in the presence of 3-10 μM Kenpaullone.  This improvement is emphasized for a SOD1 mutant cell line.  Clearly, selection of a ALS subject with a mutation in SOD1 is anticipated and obvious over Rubin, for therapy with the 5th best performing compound of Table 1 (Applicant elected Bosutinib).
Claim 4 of Rubin teaches treating ALS with an effective amount of a HGK inhibitor; the elected bosutinib is taught as one of the 5 most active HGK inhibitors in Table 1; claim 23 depends from, inter alia claim 4, and teaches the ALS patient has a mutation in SOD1, clearly indicating step (i) selecting a subject suffering from ALS with a SOD1 mutation).  Similarly, selecting a subject with the most common 9orf72 mutation in ALS patients (highest %) and sporadic ALS are alternatively obvious in therapy with bosutinib, based on the clear recognition of each of these patient populations by Rubin, based on extension of the method taught to these subpopulations, also taught 

Applicant argues that for at least the reasons set forth in the Reply to Office Action on 8/11/2021, the present invention as defined by the pending claims would not have been obvious to a person of ordinary skill in the art based on the teachings of Rubin.  Applicant previously argued:
The obviousness rejection is traversed for at least the following reasons. 
As noted above, the pending claims, as amended, recite an effective amount of one or more kinase inhibitors selected from the group consisting of sunitinib and bosutinib, wherein the effective amount is at most 1000 mg per dose for oral administration, and wherein the effective amount is at most 50 mg per dose for parenteral administration. 
A person of ordinary skill in the art would not have had a credible reason to select the upper limits of 50 mg per dose for parental administration or 1000 mg per dose for oral administration of bosutinib (or sunitinib) based on the disclosure of Rubin for the reasons discussed above with regard to the anticipation rejection. 
Indeed, as discussed in the Reply to Office Action filed on February 2, 2021, a person of ordinary skill in the art would not have even had a credible reason to select bosutinib (or sunitinib) for the treatment of ALS from the numerous compounds described in Rubin based on the teachings thereof. 
Rubin describes the use of HGK inhibitors to promote motor neuron survival and for the treatment and diagnosis of neurodegenerative disorders (see Abstract). Bosutinib (and sunitinib) only are mentioned in Table 1 of Rubin. Table 1 discloses the average percentage of remaining kinase activity of HGK in the presence of HGK inhibitors (e.g., bosutinib and sunitinib) relative to a control. Bosutinib has a value of 1.03 (see Table 1). 
As described in the Declaration under 37 C.F.R. § 1.132 of Haruhisa Inoue, which was submitted with the Reply to Office Action filed on February 2, 2021 (hereinafter referred to as the "Inoue Declaration"), some HGK inhibitors described in Rubin, such as JAK3 inhibitor, do not have a therapeutic effect on ALS. Applicant notes that Table 1 of Rubin shows that JAK3 inhibitor has a stronger HGK kinase inhibitory activity (value of 0.63) as compared to bosutinib (and sunitinib). 
Figure 2 and Figure 5 of the present application demonstrate that bosutinib improves the survival of motor neurons with a SOD1 mutation. The improved survival of SOD1- mutant motor neurons with bosutinib (shown in Figures 2 and 5) is concentration-dependent and superior to that of the JAK3 inhibitor (which has higher HGK inhibitory activity than bosutinib) as shown in the Inoue Declaration. 
Bosutinib increases the number of viable motor neurons with a statistically significant difference compared to control (0 pM), while the JAK3 inhibitor does not have a statistically significant difference. This result indicates that the JAK3 inhibitor has no effect on increasing the number of viable motor neurons. 
The comparison between bosutinib and a JAK3 inhibitor also is disclosed in the present application. As described at specification paragraph 0139 of the present application, the inventors performed screening against a library of 1760 compounds and calculated thePage 9 of 11 MN index. Table 4-1 to Table 4-5 of the present application show only the results of promising therapeutic drug candidates. This compound library also included JAK3 Inhibitor VI (CAS 856436-16-3), which had a very low MN index of 1.26. In contrast, as described in Table 4-5, the MN index of bosutinib (SKI-606) is 7.20. Thus, the MN index of the JAK3 inhibitor is clearly lower as compared to bosutinib (both concentrations are 10 pM). 
Accordingly, there are HGK kinase inhibitors with stronger HGK kinase inhibitory activity than bosutinib (and sunitinib) but weaker or no therapeutic effect on ALS. In other words, there is no correlation between HGK inhibitory activity and a therapeutic effect on AL S. 
Therefore, a person or ordinary skill in the art would not have had a credible reason to select the HGK inhibitor of bosutinib (or sunitinib) as a treatment for ALS, much less reasonably predict the effect of bosutinib (or sunitinib) on ALS treatment based on the teachings of Rubin (e.g., Table 1). 
For the reasons discussed above, the present invention as defined by the pending claims would not have been obvious to a person of ordinary skill in the art based on the teachings of Rubin, such that the obviousness rejection based on Rubin should be withdrawn. 

As previously set forth, this is not persuasive.
The Examiner disagrees with Applicant’s argument that there is no credible reason to select bosutinib.  Arguments presented in prior responses were rebutted in prior Office actions.  The record clearly establishes bosutinib is the 5th most potent kinase inhibitor, clearly among the most preferred compounds of Table 1.  The compound is not only anticipated, it is clearly one of the most preferable.  
Regarding doses of amended claim 16 that vary by administration route, this has been addressed above.
The previously filed declaration of Inoue was addressed in the subsequent office action, which is reproduced below for Applicant’s reference:
The Examiner has reviewed the Declaration of Haruhisa Inoue under 37 CFR 1.132 filed 2/2/2021, but it has not been found persuasive to overcome the anticipation or the obviousness rejections.
The Declaration provides evidence that iPSCs from patients with a SOD1 mutation, had reduced survival of motor neurons under conditions studied; addition of the JAK3 inhibitor identified by Rubin in Table 1 had a small, but not significant improvement in survival MN %.  This evidence (if comparable to Rubin examples?) only documents one of the compounds of Table 1 does not appear to work for the same improvement of MN as kenpullone, shown in Figure 3 C.  The Experiment tested a compound which is not subject to the instant claims.  
MPEP 716.07 discussed inoperability of references, indicating every patent is presumed valid. Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
There is no showing that Declarant made the typical experimentation and adaptations within the skill of the competent worker, to achieve results similar to Rubin, such as those of Figure 3 C for the compound tested.
MPEP 716.07 also indicates:
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).  
Even if Declarant has established inoperability of the single JAK3 Inhibitor taught in Table 1, it has not tested the compound relied on, Applicant elected bosutinib (nor for that matter, kenpaullone, used in many of the examples of Rubin).  Based on In re Shepherd, the reference remains effective as to other features which are operative; i.e., bosutinib being utilized for treating ALS for the claimed patient subpopulations.
Applicant’s arguments do not modify any facts relied on.  Bosutinib is among the 5 best performing kinase inhibitors of Table 1.  The skilled artisan would actually have expected even better performance of bosutinib than kenpaullone, tested in the examples by Rubin, based on more potent kinase inhibition (only 1% kinase activity remaining according to Table 1.  The analysis of the declaration is still applicable; the Inoue declaration does not establish that bosutinib, taught by Rubin, either lacks operability, nor establishes any secondary consideration of the claimed subject matter.  In view of Shepherd, the fact that JAK3 Inhibitor does not work does not establish the claimed bosutinib is patentable over Rubin.
Further relevant to this argument is consideration of In re Johnson in MPEP 716.02(e)(II): 
Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984) (Claimed compounds differed from the prior art either by the presence of a trifluoromethyl group instead of a chloride radical, or by the presence of an unsaturated ester group instead of a saturated ester group. Although applicant compared the claimed invention with the prior art compound containing a chloride radical, the court found this evidence insufficient to rebut the prima facie case of obviousness because the evidence did not show relative effectiveness over all compounds of the closest prior art. An applicant does not have to test all the compounds taught by each reference, "[h]owever, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art." Id. (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original).).

In the instant case, Rubin teaches bosutinib (Table 1).  A test showing bosutinib performs better than JAK3 Inhibitor does not establish the claims have better effectiveness than the closest prior art compound cited, bosutinib.  The declaration evidence does not satisfy the requirement for comparison with the closest prior art, discussed in MPEP 716.02(e), to establish a secondary consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 38, 40, 42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/766,675 in view of Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action). The copending claims are drawn in part, to a method for treating ALS, and the active compound is bosutinib (amended copending claim 4).  The copending claim does not require ALS subject subpopulations, or selecting one of these, as required by instant claim 16.  As discussed above, Rubin clearly teaches therapy of ALS with, inter alia, bosutinib, and doses anticipating, and alternately rendering obvious instant claim 16.  The instant specifically recited patient subpopulations are taught by Rubin.  Thus, in the copending treatment embodiments, it would have been obvious to apply the treatments to each of the patient subpopulations of the instant claims (those of Rubin), giving the instant methods. 
This is a provisional nonstatutory double patenting rejection.
Applicant takes the position:
The Office provisionally rejects claims 16, 38, 40, and 42 for obviousness-type double patenting over claims 4 and 6 of U.S. Patent Application 16/766,675. 
Due to the provisional nature of this rejection, Applicant will address the rejection at which time the '675 application issues as a patent and the obviousness-type double patenting rejection is not provisional. 
This is not persuasive; a request to hold the provisional rejection is abeyance does not satisfy the requirement to address all rejections on the merits.
The Examiner notes that MPEP 804 (I) (B) (1) indicates:
A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
…
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Neither arguments that the claims are patentably distinct over each other, nor the filing of a terminal disclaimer reply options have been pursued.  
As indicated above, this response is not fully compliant with 37 CFR 1.111(b).

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611